 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 4994 
 
AN ACT 
To extend certain expiring provisions of the Medicare and Medicaid programs, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Medicare and Medicaid Extenders Act of 2010. 
(b)Table of contentsThe table of contents of this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
TITLE I—Extensions 
Sec. 101. Physician payment update. 
Sec. 102. Extension of MMA section 508 reclassifications. 
Sec. 103. Extension of Medicare work geographic adjustment floor. 
Sec. 104. Extension of exceptions process for Medicare therapy caps. 
Sec. 105. Extension of payment for technical component of certain physician pathology services. 
Sec. 106. Extension of ambulance add-ons. 
Sec. 107. Extension of physician fee schedule mental health add-on payment. 
Sec. 108. Extension of outpatient hold harmless provision. 
Sec. 109. Extension of Medicare reasonable costs payments for certain clinical diagnostic laboratory tests furnished to hospital patients in certain rural areas. 
Sec. 110. Extension of the qualifying individual (QI) program. 
Sec. 111. Extension of Transitional Medical Assistance (TMA). 
Sec. 112. Special diabetes programs. 
TITLE II—Other provisions 
Sec. 201. Clarification of effective date of part B special enrollment period for disabled TRICARE beneficiaries. 
Sec. 202. Repeal of delay of RUG–IV. 
Sec. 203. Clarification for affiliated hospitals for distribution of additional residency positions. 
Sec. 204. Continued inclusion of orphan drugs in definition of covered outpatient drugs with respect to children’s hospitals under the 340B drug discount program. 
Sec. 205. Medicaid and CHIP technical corrections. 
Sec. 206. Funding for claims reprocessing. 
Sec. 207. Revision to the Medicare Improvement Fund. 
Sec. 208. Limitations on aggregate amount recovered on reconciliation of the health insurance tax credit and the advance of that credit. 
Sec. 209. Determination of budgetary effects. 
IExtensions 
101.Physician payment updateSection 1848(d) of the Social Security Act (42 U.S.C. 1395w–4(d)) is amended by adding at the end the following new paragraph: 
 
(12)Update for 2011 
(A)In generalSubject to paragraphs (7)(B), (8)(B), (9)(B), (10)(B), and (11)(B), in lieu of the update to the single conversion factor established in paragraph (1)(C) that would otherwise apply for 2011, the update to the single conversion factor shall be 0 percent. 
(B)No effect on computation of conversion factor for 2012 and subsequent yearsThe conversion factor under this subsection shall be computed under paragraph (1)(A) for 2012 and subsequent years as if subparagraph (A) had never applied.. 
102.Extension of MMA section 508 reclassifications 
(a)Extension 
(1)In generalSection 106(a) of division B of the Tax Relief and Health Care Act of 2006 (42 U.S.C. 1395 note), as amended by section 117 of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public Law 110–173), section 124 of the Medicare Improvements for Patients and Providers Act of 2008 (Public Law 110–275), and sections 3137(a) and 10317 of the Patient Protection and Affordable Care Act (Public Law 111–148), is amended by striking September 30, 2010 and inserting September 30, 2011. 
(2)Special rule for fiscal year 2011 
(A)In generalSubject to subparagraph (B), for purposes of implementation of the amendment made by paragraph (1), including (notwithstanding paragraph (3) of section 117(a) of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public Law 110–173), as amended by section 124(b) of the Medicare Improvements for Patients and Providers Act of 2008 (Public Law 110–275)) for purposes of the implementation of paragraph (2) of such section 117(a), during fiscal year 2011, the Secretary of Health and Human Services shall use the hospital wage index that was promulgated by the Secretary of Health and Human Services in the Federal Register on August 16, 2010 (75 Fed. Reg. 50042), and any subsequent corrections. 
(B)ExceptionBeginning on April 1, 2011, in determining the wage index applicable to hospitals that qualify for wage index reclassification, the Secretary shall include the average hourly wage data of hospitals whose reclassification was extended pursuant to the amendment made by paragraph (1) only if including such data results in a higher applicable reclassified wage index. Any revision to hospital wage indexes made as a result of this subparagraph shall not be effected in a budget neutral manner. 
(3)Adjustment for certain hospitals in fiscal year 2011 
(A)In generalIn the case of a subsection (d) hospital (as defined in subsection (d)(1)(B) of section 1886 of the Social Security Act (42 U.S.C. 1395ww)) with respect to which— 
(i)a reclassification of its wage index for purposes of such section was extended pursuant to the amendment made by paragraph (1); and 
(ii)the wage index applicable for such hospital for the period beginning on October 1, 2010, and ending on March 31, 2011, was lower than for the period beginning on April 1, 2011, and ending on September 30, 2011, by reason of the application of paragraph (2)(B);the Secretary shall pay such hospital an additional payment that reflects the difference between the wage index for such periods. 
(B)Timeframe for paymentsThe Secretary shall make payments required under subparagraph (A) by not later than December 31, 2011. 
(b)Conforming amendmentSection 117(a)(3) of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public Law 110–173) is amended by inserting in fiscal years 2008 and 2009 after “For purposes of implementation of this subsection”. 
103.Extension of Medicare work geographic adjustment floorSection 1848(e)(1)(E) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)(E)) is amended by striking before January 1, 2011 and inserting before January 1, 2012. 
104.Extension of exceptions process for Medicare therapy capsSection 1833(g)(5) of the Social Security Act (42 U.S.C. 1395l(g)(5)) is amended by striking and ending on and all that follows through 2010 and inserting and ending on December 31, 2011. 
105.Extension of payment for technical component of certain physician pathology servicesSection 542(c) of the Medicare, Medicaid, and SCHIP Benefits Improvement and Protection Act of 2000 (as enacted into law by section 1(a)(6) of Public Law 106–554), as amended by section 732 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (42 U.S.C. 1395w–4 note), section 104 of division B of the Tax Relief and Health Care Act of 2006 (42 U.S.C. 1395w–4 note), section 104 of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (Public Law 110–173), section 136 of the Medicare Improvements for Patients and Providers Act of 2008 (Public Law 110–275), and section 3104 of the Patient Protection and Affordable Care Act (Public Law 111–148) is amended by striking and 2010 and inserting 2010, and 2011. 
106.Extension of ambulance add-ons 
(a)Ground ambulanceSection 1834(l)(13)(A) of the Social Security Act (42 U.S.C. 1395m(l)(13)(A)) is amended— 
(1)in the matter preceding clause (i), by striking 2011 and inserting 2012,; and 
(2)in each of clauses (i) and (ii), by striking January 1, 2011 and inserting January 1, 2012 each place it appears. 
(b)Air AmbulanceSection 146(b)(1) of the Medicare Improvements for Patients and Providers Act of 2008 (Public Law 110–275), as amended by sections 3105(b) and 10311(b) of Public Law 111–148, is amended by striking December 31, 2010 and inserting December 31, 2011. 
(c)Super rural ambulanceSection 1834(l)(12)(A) of the Social Security Act (42 U.S.C. 1395m(l)(12)(A)) is amended by striking 2011 and inserting 2012. 
107.Extension of physician fee schedule mental health add-on paymentSection 138(a)(1) of the Medicare Improvements for Patients and Providers Act of 2008 (Public Law 110–275), as amended by section 3107 of the Patient Protection and Affordable Care Act (Public Law 111–148), is amended by striking December 31, 2010 and inserting December 31, 2011. 
108.Extension of outpatient hold harmless provisionSection 1833(t)(7)(D)(i) of the Social Security Act (42 U.S.C. 1395l(t)(7)(D)(i)), as amended by section 3121(a) of the Patient Protection and Affordable Care Act (Public Law 111–148), is amended— 
(1)in subclause (II)— 
(A)in the first sentence, by striking 2011 and inserting 2012; and 
(B)in the second sentence, by striking or 2010 and inserting 2010, or 2011; and 
(2)in subclause (III), by striking January 1, 2011 and inserting January 1, 2012. 
109.Extension of Medicare reasonable costs payments for certain clinical diagnostic laboratory tests furnished to hospital patients in certain rural areasSection 416(b) of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003 (42 U.S.C. 1395l–4), as amended by section 105 of division B of the Tax Relief and Health Care Act of 2006 (42 U.S.C. 1395l note), section 107 of the Medicare, Medicaid, and SCHIP Extension Act of 2007 (42 U.S.C. 1395l note), and section 3122 of the Patient Protection and Affordable Care Act (Public Law 111–148), is amended by striking the 1-year period beginning on July 1, 2010 and inserting the 2-year period beginning on July 1, 2010. 
110.Extension of the qualifying individual (QI) program 
(a)ExtensionSection 1902(a)(10)(E)(iv) of the Social Security Act (42 U.S.C. 1396a(a)(10)(E)(iv)) is amended by striking December 2010 and inserting December 2011. 
(b)Extending total amount available for allocationSection 1933(g) of such Act (42 U.S.C. 1396u-3(g)) is amended— 
(1)in paragraph (2)— 
(A)by striking and at the end of subparagraph (M); 
(B)in subparagraph (N), by striking the period at the end and inserting a semicolon; and 
(C)by adding at the end the following new subparagraphs: 
 
(O)for the period that begins on January 1, 2011, and ends on September 30, 2011, the total allocation amount is $720,000,000; and 
(P)for the period that begins on October 1, 2011, and ends on December 31, 2011, the total allocation amount is $280,000,000.; and 
(2)in paragraph (3), in the matter preceding subparagraph (A), by striking or (N) and inserting (N), or (P). 
111.Extension of Transitional Medical Assistance (TMA)Sections 1902(e)(1)(B) and 1925(f) of the Social Security Act (42 U.S.C. 1396a(e)(1)(B), 1396r–6(f)) are each amended by striking December 31, 2010 and inserting December 31, 2011. 
112.Special diabetes programs 
(1)Special diabetes programs for type i diabetesSection 330B(b)(2)(C) of the Public Health Service Act (42 U.S.C. 254c–2(b)(2)(C)) is amended by striking 2011 and inserting 2013. 
(2)Special diabetes programs for indiansSection 330C(c)(2)(C) of the Public Health Service Act (42 U.S.C. 254c–3(c)(2)(C)) is amended by striking 2011 and inserting 2013. 
IIOther provisions 
201.Clarification of effective date of part B special enrollment period for disabled TRICARE beneficiariesEffective as if included in the enactment of Public Law 111–148, section 3110(a)(2) of such Act is amended to read as follows: 
 
(2)Effective dateThe amendment made by paragraph (1) shall apply to elections made on and after the date of the enactment of this Act.. 
202.Repeal of delay of RUG–IVEffective as if included in the enactment of Public Law 111–148, section 10325 of such Act is repealed. 
203.Clarification for affiliated hospitals for distribution of additional residency positionsEffective as if included in the enactment of section 5503(a) of Public Law 111–148, section 1886(h)(8) of the Social Security Act (42 U.S.C. 1395ww(h)(8)), as added by such section 5503(a), is amended by adding at the end the following new subparagraph: 
 
(I)AffiliationThe provisions of this paragraph shall be applied to hospitals which are members of the same affiliated group (as defined by the Secretary under paragraph (4)(H)(ii)) and the reference resident level for each such hospital shall be the reference resident level with respect to the cost reporting period that results in the smallest difference between the reference resident level and the otherwise applicable resident limit.. 
204.Continued inclusion of orphan drugs in definition of covered outpatient drugs with respect to children’s hospitals under the 340B drug discount program 
(a)Definition of covered outpatient drug 
(1)AmendmentSubsection (e) of section 340B of the Public Health Service Act (42 U.S.C. 256b) is amended by striking covered entities described in subparagraph (M) and inserting covered entities described in subparagraph (M) (other than a children’s hospital described in subparagraph (M)). 
(2)Effective dateThe amendment made by paragraph (1) shall take effect as if included in the enactment of section 2302 of the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152). 
(b)Technical amendmentSubparagraph (B) of section 1927(a)(5) of the Social Security Act (42 U.S.C. 1396r–8(a)(5)) is amended by striking and a children’s hospital and all that follows through the end of the subparagraph and inserting a period. 
205.Medicaid and CHIP technical corrections 
(a)Repeal of exclusion of certain individuals and entities from MedicaidSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended by striking paragraph (78). 
(b)Income level for certain children under MedicaidSection 1902(l)(2)(C) of the Social Security Act (42 U.S.C. 1396a(l)(2)(C)) is amended by striking 133 percent and inserting 100 percent (or, beginning January 1, 2014, 133 percent). 
(c)Calculation and publication of payment error rate measurement for certain yearsSection 601(b) of the Children’s Health Insurance Program Reauthorization Act of 2009 (Public Law 111–3) is amended by adding at the end the following: ‘‘The Secretary is not required under this subsection to calculate or publish a national or a State-specific error rate for fiscal year 2009 or fiscal year 2010.’’. 
(d)Corrections to exceptions to exclusion of children of certain employeesSection 2110(b)(6) of the Social Security Act (42 U.S.C. 1397jj(b)(6)) is amended— 
(1)in subparagraph (B)— 
(A)by striking per person in the heading; and 
(B)by striking each employee and inserting employees; and 
(2)in subparagraph (C), by striking , on a case-by-case basis,. 
(e)Electronic health recordsEffective as if included in the enactment of section 4201(a)(2) of the American Recovery and Reinvestment Act of 2009 (Public Law 111–5), section 1903(t) of the Social Security Act (42 U.S.C. 1396b(t)) is amended— 
(1)in paragraph (3)(E), by striking reduced by any payment that is made to such Medicaid provider from any other source (other than under this subsection or by a State or local government) and inserting reduced by the average payment the Secretary estimates will be made to such Medicaid providers (determined on a percentage or other basis for such classes or types of providers as the Secretary may specify) from other sources (other than under this subsection, or by the Federal government or a State or local government); and 
(2)in paragraph (6)(B), by inserting before the period the following: and shall be determined to have met such responsibility to the extent that the payment to the Medicaid provider is not in excess of 85 percent of the net average allowable cost. 
(f)Corrections of designations 
(1)Section 1902 of the Social Security Act (42 U.S.C. 1396a) is amended— 
(A)in subsection (a)(10), in the matter following subparagraph (G), by striking and before (XVI) the medical and by striking (XVI) if and inserting (XVII) if; 
(B)in subsection (a)(23), by striking (ii) and inserting (kk); 
(C)in subsection (a)(77), by striking (ii) and inserting (kk); 
(D)in subsection (ii)(2), as added by section 2303(a)(2) of Public Law 111–148, by striking (XV) and inserting (XVI); and 
(E)by redesignating subsection (ii), as added by section 6401(b)(1)(B) of Public Law 111–148, as subsection (kk) and transferring such subsection so as to appear after subsection (jj) of that section. 
(2)Section 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended— 
(A)in subparagraph (D), as added by section 6401(c) of Public Law 111–148, by striking (ii) and inserting (kk); and 
(B)by redesignating the subparagraph (N) of that section added by 2101(e) of Public Law 111–148 as subparagraph (O). 
206.Funding for claims reprocessingFor purposes of carrying out the provisions of, and amendments made by, this Act that relate to title XVIII of the Social Security Act, and other provisions of, or relating to, such title that ensure appropriate payment of claims, there are appropriated to the Secretary of Health and Human Services for the Centers for Medicare & Medicaid Services Program Management Account, from amounts in the general fund of the Treasury not otherwise appropriated, $200,000,000. Amounts appropriated under the preceding sentence shall be in addition to any other funds available for such purposes, shall remain available until expended, and shall not be used to implement changes to title XVIII of the Social Security Act made by Public Laws 111-148 and 111-152. 
207.Revision to the Medicare Improvement FundSection 1898(b)(1)(B) of the Social Security Act (42 U.S.C. 1395iii(b)(1)(B)) is amended by striking $550,000,000 and inserting $275,000,000. 
208.Limitations on aggregate amount recovered on reconciliation of the health insurance tax credit and the advance of that credit 
(a)In generalSo much of section 36B(f)(2)(B) of the Internal Revenue Code of 1986 as precedes clause (ii) thereof is amended to read as follows: 
 
(B)Limitation on increase 
(i)In generalIn the case of a taxpayer whose household income is less than 500 percent of the poverty line for the size of the family involved for the taxable year, the amount of the increase under subparagraph (A) shall in no event exceed the applicable dollar amount determined in accordance with the following table (one-half of such amount in the case of a taxpayer whose tax is determined under section 1(c) for the taxable year): 
 
 
If the household income (expressed as a percent of poverty line) is:The applicable dollar amount is: 
 
Less than 200%$600 
At least 200% but less than 250%$1,000 
At least 250% but less than 300%$1,500 
At least 300% but less than 350%$2,000 
At least 350% but less than 400%$2,500 
At least 400% but less than 450%$3,000 
At least 450% but less than 500%$3,500. 
(b)Conforming amendmentSection 36B(f)(2)(B)(ii) of such Code is amended by inserting in the table contained after each of the dollar amounts. 
(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2013. 
209.Determination of budgetary effects 
(a)In generalThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
(b)Emergency Designation for Congressional EnforcementIn the House of Representatives, this Act, with the exception of section 101, is designated as an emergency for purposes of pay-as-you-go principles. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
